[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A judgment of dismissal was entered in this action under the dormancy program for failure to prosecute with reasonable diligence. Authority for this action is set forth in Sec. 251 of the Practice Book. The chronology of this (these) case (cases) is most illustrative.
Danise v. Budget Rent-A-Car of Westchester, Inc. ("Danise 1") began on April 21, 1989. The return day was May 30, 1989 and the writ was filed on May 3. The first judgment of dismissal was entered on December 7, 1990. It was opened on March 18, 1991 and again dismissed on December 6, 1991. No motion to reopen that second dismissal was ever filed.
Danise v. Budget Rent-A-Car of Westchester, Inc. ("Danise II") was instituted under the statutory authorization set forth in Sec. 52-584 of the General Statutes on November 9, 1992. The return date was December 15, 1992 and the writ was filed on December 2, 1992. On November 29, 1993, a motion for exemption from the dormancy list was granted. On June 24, 1994, a judgment of dismissal was entered.
This factual predicate illustrates an unmistakable failure to prosecute with reasonable diligence. Danise I was dismissed twice and opened once before being abandoned in favor of Sec. 52-584. Danise II
was exempted once and dismissed once. In view of the dilatory, negligent and apparent lack of any diligence whatsoever, much less reasonable diligence, the motion to open the judgment of dismissal is denied.
Moraghan, J.